Citation Nr: 1003947	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a compulsive eating 
disorder (obesity), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for a complete 
hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to 
April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
fm a May 2006 rating decision in which the RO, inter alia, 
denied service connection for compulsive eating disorder, to 
include as secondary to service-connected PTSD, GERD, to 
include as secondary to service-connected PTSD, IBS, to 
include as secondary to service-connected PTSD and a complete 
hysterectomy.  The Veteran filed a notice of disagreement 
(NOD) in August 2006.  The RO issued a statement of the case 
(SOC) regarding the claims for compulsive eating disorder, 
GERD and IBS, in November 2006.  In February 2007, the RO 
issued a supplemental statements of the case (SSOC) 
reflecting the continued denial of the claims for compulsive 
eating disorder, GERD and IBS.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2007.  In a February 2007 
rating decision, the RO, inter alia, continued denial of the 
claims on appeal. 

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record. 

In July 2008, the RO issued an SSOC reflecting the continued 
denial of the claim for compulsive eating disorder.  

In July 2009, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board's decision addressing Veteran's claim for service 
connection for a compulsive eating disorder, to include as 
secondary to service-connected PTSD, is set forth below.  The 
claims for service connection for GERD and IBS, to include as 
secondary to service-connected PTSD , as well as the matter 
of service connection for a complete hysterectomy-for which 
the Veteran has completed the first of two actions needed to 
perfect an appeal of this claim to the Board-are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on her part, is warranted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although post-service assessments of an eating disorder 
are reflected in the record, medical evidence does not 
clearly establish that the Veteran actually meets the 
criteria for a diagnosis of compulsive eating disorder.

2.  Medical opinion evidence does not support a finding that 
there exists a medical relationship between any current 
eating disorder and either the Veteran's military service or 
her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a compulsive eating 
disorder (obesity), to include as secondary to service-
connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this appeal, a February 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate her claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
February 2006 letter also requested that the Veteran submit 
any pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect). A March 2006 pre-rating letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The May 2006 rating decision reflects the initial 
adjudication of the claim after issuance of the February 2006 
letter.  Hence, the February 2006 letter-which meets 
Pelegrini's content of notice requirements-and the March 
2006 letter-which meets Dingess/Hartman's content of notice 
requirements-also meet the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the Portland VA 
Medical Center (VAMC); private treatment records; and the 
reports of April 2002, October 2006 and June 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the Veteran's June 
2007 and June 2009 hearings, along with various written 
statements provided by the Veteran, and by her 
representative, on her behalf.   No further RO action to 
develop this claim, prior to appellate consideration, is 
required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholaon, 20 Vet. App. 539, 543 
(2006) rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  [Parenthetically, the Board notes 
that, 

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for claimed 
compulsive eating disorder, to include as secondary to 
service-connected PTSD, is not warranted.

Service treatment records reflect that the Veteran was 
diagnosed with PTSD in January 1988, after she was attacked 
as the victim of an attempted rape.  In a May 2002 rating 
decision, the RO granted service connection for PTSD and 
depression.  Service treatment records reflect no complaints, 
findings, or diagnosis pertinent to an eating disorder.  

The report of an April 2002 VA examination reflects that the 
examiner noted that the Veteran was mildly overweight.  The 
diagnosis was PTSD.

The report of an October 2006 VA examination reflects a 
notation that the Veteran had been diagnosed with PTSD, 
depression and an eating disorder (NOS).

The report of a June 2008 VA examination reflects that the 
examiner noted that the Veteran was diagnosed with an eating 
disorder (NOS) and that the Veteran had not had any specific 
treatment on an inpatient basis for eating disorder and had 
not been in a specialized program to treat issues related to 
patterns of eating.  The Veteran reported maladaptive 
patterns of eating, with some instances of binge eating.  The 
examiner noted that although there had been a diagnosis of 
eating disorder NOS entered into the chart notes, there did 
not appear to be a complete assessment at the time the 
diagnosis was entered.  The examiner provided a multi-axial 
assessment, listing an eating disorder, NOS. on Axis III (for 
General Medical Conditions).  

The examiner noted that, at the time of the Veteran's October 
2006 examination, she did not explicitly relate symptoms of 
an eating disorder, although the diagnosis was based on the 
chart notes.  The examiner indicated that a review of the 
chart revealed that the diagnosis of eating disorder NOS was 
entered in October 2004 and in subsequent notes, although 
there appeared to have been limited attention to issues of 
compulsive eating in psychotherapy session.  The examiner 
noted that the Veteran did describe patterns of eating which 
may meet diagnostic criteria for an eating disorder, although 
it was not clear that her current patterns of eating result 
in any additional impairment in functioning beyond the 
impairment associated with the primary diagnoses of major 
depression and PTSD.  The examiner concluded that it was not 
clear whether or not these symptoms are the direct result of 
PTSD related to military sexual trauma.  \

At the outset, the Board notes that the evidence does not 
clearly establish that the Veteran actually meets d the 
diagnostic criteria for a compulsive eating disorder. As 
indicated, the October 2006 and  June 2008 examiners indicate 
only that the Veteran may meet the criteria for such a 
disorder.  Absent competent evidence of the claimed 
disability for which service connection is sought , there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover,  even if the Board was to assume,  arguendo, that 
the collective medical evidence-to include the Axis III  
diagnosis of eating disorder, assessments of eating disorder 
reflected in treatment records, and comments by the recent 
examiners-provides competent evidence as to the existence of 
the currently claimed disability, the claim would still have 
to be denied on the basis of medical nexus to service.

The Board points out that none of the medical records 
referencing an eating disorder includes any medical comment 
or opinion that there exists a medical nexus between any 
current eating disorder and either the Veteran's military 
service or service-connected PTSD.  And, as indicated, the 
June 2008 VA examiner was, at best,  equivocal on the 
question of nexus to PTSD; his comments that it is not clear 
"that her current patterns of eating result in any 
additional impairment in functioning beyond the impairment 
associated with the primary diagnoses of major depression and 
PTSD," or "whether or not these symptoms are the direct 
result of PTSD related to military sexual trauma" are not 
supportive of the claim.  Significantly, moreover, neither 
the Veteran nor her representative has presented or 
identified any existing medical evidence or opinion that, in 
fact, supports the claim.  While some medical records reflect 
the Veteran's own reported history as to the origins of her 
eating disorder, such does not constitute medical evidence or 
opinion of the required nexus.  See, e.g., LeShore v. Brown, 
8 Vet. App. 406 (1995) (a transcription of a lay history is 
not transformed into competent evidence merely because the 
transcriber happens to be a medical professional).

Furthermore, as regards any direct assertions of  Veteran and 
her representative that there the Veteran has a compulsive 
eating disorder that is related to either service or service 
connected disability, no such assertions, alone, provide a 
basis for allowance of the claim.  The matters of diagnosis 
and medical etiology upon which this claim turns are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

For all the foregoing reasons, the claim for service 
connection for an eating disorder, to include as secondary to  
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent, probative medical evidence simply does not support 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for a compulsive eating disorder 
(obesity), to include as secondary to service-connected PTSD, 
is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Regarding the Veteran's claim for service connection for 
GERD, to include as secondary to service-connected PTSD, the 
Veteran underwent a VA examination in June 2008.  The 
examiner noted that he could not conclude whether or not the 
Veteran's reflux was caused by her PTSD without resorting to 
mere speculation as the VAMC notes reflected an onset of 
2005.  The examiner could only state that the Veteran's 
stress and anxiety resulting from her PTSD at least as likely 
as not contributed to or aggravated her symptoms of heartburn 
and GERD.  The examiner indicated that it is not possible to 
describe the appellant's baseline manifestations of heartburn 
prior to aggravation and it was not possible to describe 
specifically how much her PTSD stress contributed to her 
heartburn symptoms but the examiner could state that it was 
likely that her stress and her PTSD affect her heartburn 
symptoms significantly or at least 50 percent.  The examiner 
could not answer the question of whether aggravation by PTSD 
occurred beyond matural progression.  without resorting to 
mere speculation.

Regarding the Veteran's claim for service connection for IBS, 
to include as secondary to service-connected PTSD, the 
Veteran underwent a VA examination in June 2008.  The 
examiner indicated that the Veteran had continued problems 
with her constipation which were triggered by her PTSD 
symptoms.  The diagnosis was chronic constipation which the 
examiner noted for rating purposes, was as least as likely as 
not IBS.  The examiner also opined that it was at least as 
likely as not, based on the Veteran's history as to never 
having any bowel problems prior to her sexual assault, that 
her IBS was contributed to by her PTSD resulting from her 
sexual assault.  Her ongoing bowel problems were likely 
related to her stress and anxiety that the Veteran had at 
present due to her PTSD.  The examiner could not answer the 
matters of whether permanent aggravation beyond natural 
progression by PTSD occurred without resorting to mere 
speculation.

The foregoing medical opinion tends to support diagnoses of 
both IBS and GERD, and include comments which suggest a 
medical relationship between each such disability and her 
service-connected PTSD.  However, in each case, the examiner 
indicated that he was unable to determine if the disability 
for which service connection is sought was permanently 
aggravated beyond its natural progression by PTSD without 
resorting to speculation.  As each opinion include comments 
that appear to be both favorable to, and unsupportive of, the 
claim, these opinions are not sufficiently definitive, the 
medical evidence of record is currently insufficient to 
resolve either claim, and further medical opinion  in 
connection with each claim is warranted.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
gastrointestinal examination, by an appropriate physician, at 
a VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the remaining claims (as 
each original claim for service connection will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.  

Prior to arranging for examinations of the Veteran, to ensure 
that all due process requirements are met, and that the 
record before the examiner is complete, the RO should give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

As a final matter, the Board notes, as indicated in the 
Introduction, above, that the claims file reflects that the 
Veteran has filed a timely NOD with the May 2006 rating 
decision regarding the denial of service connection for a 
complete hysterectomy.  By filing a timely NOD with the 
denial of service connection, the Veteran has initiated 
appellate review on this issue.  38 C.F.R. § 20.302(a) 
(2009).  However, the RO has yet to issue a SOC with respect 
to this claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997). 

Consequently, the claim for service for a complete 
hysterectomy must be remanded to the RO for the issuance of a 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO must furnish to the Veteran and 
her representative an SOC addressing the 
claim for service connection for a 
complete hysterectomy.  The RO should 
also furnish a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford them 
the applicable time period for filing a 
perfected appeal as to this issue.  

The Veteran and her representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the claim 
for service connection for a complete 
hysterectomy-a timely appeal must be 
perfected (here, within 60 days of the 
issuance of the SOC). 

2.  The RO should send to the Veteran and 
her representative a letter requesting 
that the veteran to provide to the RO to 
provide any additional information and/or 
evidence pertinent to the claims 
remaining on appeal.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the Veteran that she has a full one- year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
gastrointestinal examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current gastrointestinal disability/ies, 
particularly IBS and GERD..  Then, with 
respect to each such diagnosed 
disability, physician should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated (i.e., permanently worsened) 
by service-connected PTSD.  If 
aggravation of any diagnosed nonservice-
connected disability by service-connected 
PTSD is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

In rendering the requested opinion, the 
physician should specifically consider 
and address comments reflected in the 
June 2008 VA examiner's report (noted 
above).

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for GERD and for IBS, 
each to include as secondary to service-
connected PTSD, in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


